Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the term “the fluid inlet” has not been recited previously, therefore, it is indefinite. Is it the same as “the fluid inlet conduit”?
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata  (Pat# 9,046,694)

As to claim 2, Hirata discloses  a fluid supply system (27,28)  configured to introduce the heat-transfer fluid to the fluid inlet conduit (25).
As to claim 3, Hirata discloses a fluid outlet conduit (26) connecting the fluid outlet passageway to a return side of the fluid supply system (27,28)
As to claim 13, it appears that the shroud (21) is substantially flexible and is configured to wrap around the first portion of the probe head (21) .

As to claim 15, the apparatus as mentioned in claim 1 performs the method steps as recited in claim 15.
6.	Claims 9-12 and 16-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose a temperature-sensing device configured to sense temperature at the probe-head end of the interior cavity of the shroud as recited in claim 9 and in combined with other claimed elements as recited in claim 1. Claim 10 depends from objected claim 9, it is also objected.
The prior art does not disclose comprising a diverter at the probe- head end of the interior cavity of the shroud, the diverter configured to change a direction of flow of the heat-transfer fluid from an incoming direction to an outgoing direction as recited in claim 11 and in combined with other claimed elements as recited in claim 1. Claim 12 depends from objected claim 11, it is also objected.
The prior art does not disclose step of after applying the heat-transfer fluid to the first portion of the probe head, applying the heat-transfer fluid to a probe cable extending from the probe head as recited in claim 16 and in combined with other method steps as recited in claim 14.
	The prior art does not disclose step of supplying the heat-transfer fluid from a compressed-air source, the heat-transfer fluid comprising compressed air; and passing the compressed air through a vortex tube before introducing the heat- transfer fluid to the probe-
	The prior art does not disclose the step of passing the heat-transfer fluid through a Peltier device to alter a temperature of the heat-transfer fluid before introducing the heat- transfer fluid to the probe-head end of the interior cavity as recited in claim 18   and in combined with other method steps as recited in claim 14.
	The prior art does not disclose  the step of sensing a temperature of the heat-transfer fluid at the probe-head end of the interior cavity of the shroud as recited in claim 19 and in combined with other method steps as recited in claim 14.
	The prior art does not disclose  the method step of changing a direction of flow of the heat- transfer fluid from an incoming direction to an outgoing direction at the probe-head end of the interior cavity of the shroud as recited in claim 20 and in combined with other method steps as recited in claim 14.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hirata (Pat# 10,034,601) discloses  Heat Resistant Sheath For Endoscope And Endoscope System Provided With Heat Resistant Sheath For Endoscope.
Campbell (Pat# 6,462,529) disclose Legs For Trimming A Tripod With An Electrical Test Probe Tip.
Sakamoto et al (Pat# 4,991,957) disclose borescope apparatus.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        –